MEMORANDUM**
Petitioner seeks review of the Board of Immigration Appeals’ (“BIA”) decision, dated August 30, 2006, denying petitioner’s fifth motion to reopen as numerically barred. See 8 C.F.R. § 1003.2(c)(2).
The regulations provide that “a party may file only one motion to reopen.... ” See 8 C.F.R. § 1003.2(c)(2). Therefore, the BIA did not abuse its discretion in denying petitioner’s fifth motion to reopen. See id., see also Iturribarria v. INS, 321 F.3d 889, 895-96 (9th Cir.2003). Petitioner has failed to identify any issue sufficiently substantial to warrant further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam). Accordingly, this petition for review is denied.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.